[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
In this matter the plaintiff claims damages in a four count complaint as a result of the defendants City of West Haven and its tax collector Arthur Gilbert's refusal to accept as payment of a tax bill the tender of an unsigned credit card and presumably a subsequent charge against the plaintiff's account with Visa (see P. Ex. 5), the credit card company.
The plaintiff testified that on January 29, 1997 he presented himself to the tax collector of the City of West Haven, Arthur Gilbert, and attempted to pay his tax bill with his Visa credit card. Noting that the card was not signed in the space provided authorizing the use of the card, Gilbert declined to accept it in payment. The plaintiff contends that the tax collector was obliged to accept the tender of the card because he provided personal identification by way of a motor vehicle operator's license and that he intentionally refused to sign the credit card for personal security reasons. He also testified that he subsequently contacted the mayor's office and that the Tax Collector was ordered to accept the unsigned card. In the interim, however, tax warrants for unpaid taxes were issued by the tax collector and served upon the plaintiff. (Plaintiff's Ex's. 6 and 7) As a result, the plaintiff claims emotional distress as well as monetary loss consisting of interest and penalties paid for delinquent payments.
The plaintiff also offered evidence of his reputation as a good citizen of West Haven as well as his credit standing with the credit card company. (See Def. Ex's. 3 and 4) On Plaintiff's Exhibit Three, the following language appears. . . . Mr. Gilbert's agreement with the credit card company was "not to accept credit card transactions when the credit card being used was not signed." Ms. Hawkins, the signer of the letter from First Card, noted that the plaintiff should "be aware that it is important to sign the back of your card to validate your purchases." (Underlining mine.)
It was the plaintiff's choice to offer a credit card to the defendant tax collector which did not bear an authorized CT Page 3165 signature. It was the tax collector's obligation to accept on behalf of the City of West Haven any payments by credit card which met the conditions of the cities' agreement with the credit card company. An unsigned card did not meet these conditions regardless of the character and reputation of the profferer and the tax collector in rejecting the card as an offer of payment was conducting the business of his office in an appropriate manner.
Accordingly, this court finds that the plaintiff has failed to demonstrate any tortious wrongdoing on the part of the defendants. The court further finds that there was no evidence offered to suggest that the defendants action in rejecting the plaintiff's credit card was intended by the defendants to purposely inflict any degree of emotional distress on the plaintiff which would constitute a cause of action under Peytonv. Ellis, 200 Conn. 243, 253.
Judgment may enter in favor of the defendants on all counts of the plaintiff's complaint.